Citation Nr: 1527668	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disease, including atrial fibrillation, to include as secondary Agent Orange exposure.

2.  Entitlement to service connection for heart disease, including atrial fibrillation, to include as secondary Agent Orange exposure.

3.  Entitlement to service connection for the removal of the kidney, to include as secondary to Agent Orange exposure.

4.  Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD), prior to September 13, 2012.

5.  Entitlement to an initial rating in excess of 50 percent for PTSD since September 13, 2012.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Waco, Texas, Regional Office (RO).  By a rating action in April 2011, the RO denied the Veteran's attempt to reopen his claim of entitlement to service connection for heart disease.  Subsequently, in May 2011, the RO granted service connection for PTSD, evaluated as 10 percent disabling, effective January 12, 2010; however, the RO denied a claim of service connection for removal of a kidney due to tumor.  He perfected a timely appeal to that decision.  By a Decision Review Officer's (DRO) decision, dated in April 2013, the RO increased the evaluation for the Veteran's PTSD from 10 percent to 50 percent, effective September 13, 2012.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

By a rating action in October 2013, the RO confirmed its denial of the Veteran's claim for an initial rating in excess of 50 percent; the RO also denied the claim for a TDIU.  

On April 28, 2015, the Veteran and his wife appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the videoconference hearing is of record.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2014).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for heart disease, including atrial fibrillation, service connection for removal of kidney, entitlement to an initial rating in excess of 50 percent for PTSD beginning September 13, 2012, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 2006, the RO denied the Veteran's claim of entitlement to service connection for cardiovascular disease/atrial fibrillation; the Veteran filed a notice of disagreement (NOD) but did not perfect an appeal.  

2.  The evidence associated with the record since the July 2006 decision includes evidence which is not cumulative or redundant of the evidence previously of record. Based upon the reason for the prior denial, the evidence is relevant and probative.  

3.  Prior to September 13, 2012, the Veteran's PTSD was manifested by flashbacks, nightmares, sleep disturbance, depression, anger, irritability, exaggerated startled response, social isolation, and a Global Assessment of Functioning Scale (GAF) score of 70.  

4.  Prior to September 13, 2012, the Veteran's PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

CONCLUSIONS OF LAW

1.  Evidence received since the final July 2006 rating decision is new and material; therefore, the Veteran's claim for service connection for heart disease, including atrial fibrillation, to include as due to exposure to Agent Orange, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).  

2.  The criteria for the assignment of an initial rating of 30 percent, but no higher, for PTSD during the period prior to September 13, 2012 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in April 2010, September 2010, January 2011, and March 2011 from the RO to the Veteran, which were issued prior to the RO decisions in April 2011 and May 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The April 2010 letter also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the April 2015 Board hearing, the VLJ asked the Veteran questions about the bases for the issues on appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ asked questions to ascertain the onset of symptoms and any nexus between current disability and service, as well as the severity of the service-connected PTSD.  The VLJ solicited information to ascertain the existence of any outstanding evidence that had been overlooked that might substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). The examinations afforded the Veteran were adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating PTSD were made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claims.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Law and Regulations.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

III.  Factual background.

The record indicates that the Veteran had active service from November 1968 to May 1970.  The Veteran's military personnel records indicate that he served aboard the USS Union; he served in Vietnam from June 1969 to December 1969.  He was awarded the National Defense Service Medal and the Vietnam Service Medal.  The service treatment records, including the enlistment examination of November 1968 as well as the separation examination in May 1970, are completely silent with respect to any complaints or findings of heart disease.  

The Veteran's initial claim of entitlement to service connection for heart disease and recurrent anger outbursts (VA Form 21-526) was received in August 2005.  Submitted in support of the claim were treatment records, VA as well as private treatment reports, dated from July 1999 to July 2003.  These records show that the Veteran received clinical attention and treatment for a heart disease, diagnosed as atrial fibrillation.  The report of an echocardiogram Doppler study, performed in October 1999, revealed a diagnosis atrial fibrillation.  A treatment note, dated in February 2001, related that the Veteran had a history of hypertension, an episode of atrial fibrillation in 1999 with spontaneous conversion; an EKG revealed findings of an atrial fibrillation.  In May 2001, the Veteran was diagnosed with paroxysmal atrial fibrillation, history of congestive heart failure and hypertension.  In July 2005, it was noted that the Veteran was seen for follow up evaluation of his hypertension, hyperlipidemia, renal insufficiency and paroxysmal atrial fibrillation.  

Received in April 2006 were statement from private physicians.  In one statement, dated in April 2006, Dr. Jay Franklin noted that the Veteran has suffers from paroxysmal atrial fibrillation and hypercholesterolemia.  Dr. Franklin noted that the Veteran has been on Amiodarone for his atrial fibrillation.  Dr. Franklin stated that the Veteran has also had hypertension, hepatitis, and skin fungus.  Dr. Franklin stated that he was not aware that any of these conditions (hypertension, paroxysmal atrial fibrillation, hepatitis C, or skin fungus) being associated with exposure to Agent Orange or dioxin.  

Also received in April 2006 was a statement from Dr. Michael Johnston indicating that the Veteran was his patient and he had been previously diagnosed with hepatitis C, atrial fibrillation, and fungal skin infections.  Dr. Johnston stated that there is a possibility that the above mentioned conditions were precipitated by the Veteran's previous Agent Orange exposure.  Dr. Johnston also stated, however, there was not enough information to definitively come to that conclusion.  

In a response from the National Personnel Records Center (Form 3101), dated in July 2006, it was noted that they were unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  They verified that the Veteran served aboard the USS Union (AKA-106), which was in the official waters of the Republic of Vietnam from September 8, 1969 to October 22, 1969, from November 4, 1969 to November 11, 1969, and from November 18, 1969 to November 21, 1969.  However, it was reported that the service records provided no conclusive proof that the Veteran was in-country.  

By a rating action in July 2006, the RO denied the Veteran's claims of entitlement to service connection for coronary vascular disease/atrial fibrillation and service connection for anger outbursts and obsessive compulsive disorder.  By letter dated in July 2006, the Veteran was notified of the denial and his rights to appeal.  A notice of disagreement was received in April 2007.  A statement of the case was issued in January 2008; however, the Veteran did not submit a substantive appeal (VA Form 9) to perfect the appeal.  

Received in September 2008 were treatment reports from Dr. Eric B. Smith, dated from July 2007 to September 2007.  These records show that the Veteran was diagnosed with a right renal mass in August 2007; he subsequently received follow up evaluation and treatment for the right renal mass.  In September 2007, the Veteran underwent a right radical nephrectomy.  

Received in December 2009 was VA Form 21-0820, wherein the Veteran indicated that he was seeking to reopen his claim of entitlement to service connection for coronary vascular disease/atrial fibrillation.  He also indicated that he was seeking to establish a claim of service connection for the removal of his kidney.  The Veteran stated that he believed that those conditions were due to exposure to Agent Orange.  

Received in January 2010 was a statement in support of claim (VA Form 21-4138), dated in January 2009, indicating that he was seeking to establish a claim of service connection for PTSD as a result of his tour of duty in Vietnam.  The Veteran indicated that although he was in the Navy, he spent a lot of time on ground; he stated that he was a gunner's mate on an MKE boat taking troops and supplies to the Delta.  

Received in December 2010 was a response from the Defense Personnel Records Information Retrieval System (DPRIS), indicating that they had reviewed the 1969 command history for the USS UNION (AKA-106) and it revealed that the USS UNION commenced overseas deployment on August 1, 1969 with other units of Amphibious Squadron ONE (PHIBRONE ONE).  The USS UNION arrived in Da Nang, Republic of Vietnam (RVN) on September 9, 1969 as a unit of Amphibious Ready Group BRAVO operating in and around Da Nang.  On September 30, 1969, the group conducted a practice amphibious landing in Da Nang Harbor, and then participated in the Eighth Annual Vietnamese Award Ceremony off Da Nang on October 15, 1969 with Ready Group BRAVO.  On October 19, 1969, the USS UNION offloaded elements of Marine Battalion Landing Team TWO and commenced loading Embarkation Unit TWO of Response Text Keystone Cardinal (the Navy's phase of the troop withdrawal plan) for lift to Okinawa Underway upon completion of loading on October 20, 1969, the ship arrived in Okinawa on October 25, 1969.  The ship returned to Da Nang on November 5, 1969 and loaded Embarkation Unit THREE of Keystone Cardinal Material for transfer to Okinawa.  On November 14, 1969, the USS UNION offloaded this material and returned to Da Nang arriving on November 19, 1969.  As the USS UNION entered Da Nang Harbor, she conducted a practice amphibious exercise and upon completion, loaded Retrograde and Embarkation Unit FOUR of Keystone Cardinal for further transfer to Okinawa and the Continental United States (CONUS).  It was reported that the ship departed Da Nang at 2300 hours the same day, and proceeded to Subic Bay, Republic of the Philippines (RP), arriving on November 22, 1969.  The USS UNION proceeded to Okinawa and on the long transit home.  

Received in January 2011 was another response from the CURR, indicating that they had reviewed the 1969 command history for the USS UNION (AKA-106).  The history reveals that the USS UNION commenced overseas deployment on August 1 1969 with other units of Amphibious Squadron ONE (PHIBRONE ONE). The USS UNION arrived in Da Nang, Republic of Vietnam (RVN) on September 9, 1969 as a unit of Amphibious Ready Group BRAVO operating in and around Da Nang. On September 30, 1969, the group conducted a practice amphibious landing in Da Nang Harbor, and then participated in the Eighth Annual Vietnamese Award Ceremony off Da Nang on October 15, 1969 with Ready Group BRAVO.  On October 19, 1969, the USS UNION offloaded elements of Marine Battalion Landing Team T\NO and commenced loading Embarkation Unit T\NO of Response Text Keystone Cardinal (the Navy's phase of the troop withdrawal plan) for lift to Okinawa. Underway upon completion of loading on October 20, 1969, the ship arrived in Okinawa on October 25, 1969.  The ship returned to Da Nang on November 5, 1969 and loaded Embarkation Unit THREE of Keystone Cardinal Material for transfer to Okinawa.  On November 14, 1969, the USS UNION offloaded this material and returned to Da Nang, arriving on November 19, 1969.  As the USS UNION entered Da Nang Harbor, she conducted a practice amphibious exercise and upon completion, loaded Retrograde and Embarkation Unit FOUR of Keystone Cardinal for further transfer to Okinawa and the Continental United States (CON US).  The ship departed Da Nang at 2300 hours the same day, and proceeded to Subic Bay, Republic of the Philippines (RP), arriving on November 22, 1969.  

In a memorandum dated January 4, 2011, it was determined that, based on the information provided by the Veteran in his written statements, and the evidence received from JSRRC, exposure to Agent Orange was conceded.  

Received in January 2011 were treatment reports from Baylor Medical Center, dated from January 2007 to September 2007.  These records indicate that the Veteran had a history of atrial fibrillation.  These records also show that the Veteran was found to have a right renal mass in August 2007; subsequently, in September 2007, he underwent a right renal mass resection.  

The Veteran was afforded a VA examination for evaluation of his heart disease in February 2011.  At that time, it was noted that the Veteran had a diagnosis of atrial fibrillation in 2007 for which he had an ablation done but it reverted back to atrial fibrillation when he had surgery for his kidneys in 2009.  The examiner noted that the Veteran had another ablation done in April and at present is in normal sinus rhythm; he was currently on Coumadin and Amiodarone.  The Veteran denied any palpation, irregular heartbeat, pre-syncope, syncope, chest pain, shortness of breath, orthopnea, or PND.  He was found to have lower extremity edema in 2009.  An Echocardiogram showed normal ejection fraction with markedly dilated left atrial and moderate mitral regurgitation.  It was also reported that the Veteran had a history of hypertension since 1992.  At present he takes Amlodipine 10 mg half a tablet, Lisinopril 40 mg a day.  He is on Simvastatin for hypocholesterolemia and also takes Alprazolam 2 mg at bedtime.  The Veteran denied any family history of coronary artery disease; he also denied any history of congestive cardiac failure, coronary artery disease and myocardial infarction.  The Veteran denied any smoking history.  Has history of alcohol use in the past; he presently drinks occasionally.  The pertinent diagnosis was atrial fibrillation presently in normal sinus rhythm and asymptomatic.  No diagnosis of coronary artery disease was noted.  

The Veteran was also afforded a VA psychiatric examination in January 2011.  The Veteran related that, as a Gunner's Mate, he was on a Mike boat and took supplies and Marines up to the DMZ for 8 hour trip, 3 times over a 6 month period; the Veteran indicated that the rest of the time he docked at the pier off-loading supplies, was on a Tack Cargo Ship, ship could not stay at the pier at night because Vietcong would try to blow it up.  The Veteran indicated that, while traveling up the delta, fire fights were taking place on the shore; he reported seeing people get killed during these firefights.  The Veteran stated that he was shot at a couple times.  The Veteran stated that PT boats were supposed to protect the Mike boat and saw one get blown up.  The Veteran also reported that, while in the bay, a guy from the USS Estes fell off of the ship; he stated that they looked for the guy for a week and never found him.  The Veteran indicated that he has been married since 1975.  He stated that he attends church once in a while.  The Veteran related that he spent most of his time alone; he noted that he has a couple friends in Houston he grew up with that he visits and can count on.  The Veteran indicated that he does not like to be crowded, and he does not like being around a lot of people for a long period of time; he also reported being hypervigilant, indicating that he always has to watch his back.  The examiner noted that the Veteran experiences: recurrent distressing dreams about the trauma, persistence avoidance of triggers and numbing, efforts to avoid thoughts/feelings/conversations associated with the trauma, efforts to avoid people/places/things that arouse recollections of the trauma, inability to recall important aspect of the trauma, persistent symptoms of increased arousal, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The pertinent diagnosis was PTSD, and he was assigned a GAF score of 70.  The examiner stated that the Veteran's claimed stressor is related to fear of hostile military or terrorist activity.  The examiner concluded that PTSD is most likely caused by or a result of military combat trauma.  There are PTSD symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  PTSD symptoms require continuous medication.  The Veteran reported that Prazosin has been effective for reducing the frequency and intensity of nightmares.  

Received in February 2011 were VA progress notes dated from October 2009 to February 2011, which show that the Veteran received ongoing clinical evaluation and treatment for his PTSD.  During a clinical visit in November 2009, the Veteran reported a "depressed" mood; he also complained of insomnia.  

Received in March 2011 were treatment reports from Baylor Medical Center, dated from January 2007 to April 2009, reflecting clinical evaluation and treatment for atrial fibrillation.  

Received in May 2011 were treatment reports from Dr. Eric B. Smith, dated from August 2007 to September 2007.  These records indicate that the Veteran was seen in August 2007 for evaluation of right renal mass.  In September 2007, the Veteran underwent right radical nephrectomy.  

Received in September 2011 were VA progress notes dated from October 2009 to July 2011, reflecting ongoing treatment for PTSD.  During a clinical visit in May 2010, it was noted that the Veteran was seeking treatment for nightmares and anger; he stated that he was sent to anger management when he worked for the city.  The Veteran also complained of problems with insomnia.  

The Veteran was afforded another VA examination in September 2012.  It was noted that the Veteran was married for 34 years and he has one grown son who just moved back in with them.  The Veteran indicated that, contrary to reports in his previous examination, he likes to watch golf but never played, with a regular group or otherwise.  It was noted that the Veteran worked as an inspector before retiring in 2011; he showed the examiner documentation of three different warning, citations from his workplace in 2000 and 2001, though none exist after that, even though he continued to work for the city up until 2009.  The examiner concluded that it appeared that the Veteran learned to control his temper better, at least at work.  He reportedly went to anger management several times through his workplace and he started seeing a psychiatrist around that time.  On examination, the examiner noted that the Veteran's symptoms include depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of mood, and difficulty in establishing and maintaining effective work and social relationships.  The pertinent diagnoses were PTSD, and major depression, recurrent, moderate; he was assigned a GAF score of 50.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

At his personal hearing in April 2015, the Veteran testified that his renal cancer was discovered accidentally several years after service.  The Veteran's wife stated that the Veteran's cancer was discovered by a doctor at Baylor Hospital who indicated that, while he was not 100 percent certain that the cancer is related to service, he certainly saw many patients who are post-war Veterans who came in and have the same type of cancer.  The Veteran also reported that he did not have any heart problems prior to service.  He noted that the heart condition began after service; it was during testing for his heart condition that the doctors discovered the renal cancer.  It was reported that the Veteran's been diagnosed with atherosclerosis and ischemic heart disease.  The Veteran indicated that his ship docked at the pier in Da Nang and, uh, off loaded material.  

IV.  Legal Analysis-N&M Evid.-S/C for heart disease.

The Veteran's claim of entitlement to service connection for cardiovascular disease/atrial fibrillation has been considered and denied.  In July 2006, the RO denied service connection for cardiovascular disease/atrial fibrillation, based on a finding that the records failed to establish a causal relationship between cardiovascular disease/atrial fibrillation and military service, to include any exposure to Agent Orange.  The Veteran did not perfect an appeal of that decision.  

Because the Veteran did not appeal the July 2006 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  

The evidence added to the record since the July 2006 denial includes VA outpatient treatment reports, private treatment reports, and reports from DPRIS, conceding the Veteran's exposure to Agent Orange in Vietnam.  This evidence was not previously of record, and is not cumulative or duplicative of evidence before the RO in July 2006.  Hence, the evidence is "new" within the meaning of 38 C.F.R. § 3.156.  The new evidence also consists of the Veteran's testimony that he did not have any heart disease prior to service, that it began after his discharge from service, and his private doctor has diagnosed him with atherosclerosis and ischemic heart disease.  The evidence is relevant and probative of the issue regarding the development of heart disease, and bears directly and substantially upon the facts regarding whether the Veteran's in-service exposure to Agent Orange might have resulted in heart disease.  Since the credibility of the evidence is presumed in determining whether new and material evidence has been submitted, this evidence is relevant and probative of the issue of whether the Veteran developed heart disease, including atrial fibrillation was incurred as a result of active service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


V.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  See 38 C.F.R. § 4.1.  In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.   

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The severity of the Veteran's PTSD is determined by 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Based upon a review of the cumulative evidence, and resolving all doubt in his favor, the Board finds that the Veteran's PTSD is manifested by psychiatric symptoms that more closely approximate the criteria for a 30 percent evaluation. Significantly, the evidence reveals that the Veteran suffers from sleep impairment due to nightmares.  The record also indicates that the Veteran experiences flashbacks, exaggerated startled response, irritability or outbursts of anger, and social isolation.  During the VA examination in February 2011, the examiner noted that the Veteran's symptoms were mild; however, he also stated the disturbance causes significant distress or impairment in social, occupational, or other important areas of functioning.  

Considering the evidence of record in light of the above, and affording the Veteran the benefit of the doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 ), the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 30 percent rating for the period prior to September 13, 2012.  

Collectively, the pertinent medical evidence of record reflects that the Veteran's PTSD symptomatology has included chronic sleep disturbance, nightmares, flashbacks, anger outbursts, depression, social isolation, and irritability.  Such symptomatology is best reflected by the criteria set forth for a 30 percent evaluation.  

In determining that the 30 percent rating criteria for the Veteran's PTSD are met, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

However, the clinical evidence does not demonstrate that the Veteran's PTSD is manifested with symptoms that more nearly approximated the criteria for an even higher (50 percent) evaluation.  Significantly, there is no objective evidence that he experienced any reduced reliability and productivity in his employment due to his PTSD.  In addition, there is no clinical evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking during this period in question.  There was no evidence of any thought disorder.  His affect has been described as normal; his mood as anxious but not flattened.  Overall, the range of symptoms does not more nearly reflect the criteria for a 50 percent rating.  

In summary, the Board finds that Veteran meets the criteria for a 30 percent rating for PTSD, but that an evaluation in excess thereof is not warranted for the period prior to September 13, 2012.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

The Board has also considered whether the Veteran is entitled to an increased disability evaluation on an extra-schedular basis. However, the Board concludes that the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 38 C.F.R. § 3.321(b) (1).  In this regard, the Board finds that there has been no showing by the Veteran that, prior to September 13, 2012, his PTSD, standing alone, resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of normal rating schedule standards.  Accordingly, the Board finds that this case does not warrant referral to the Director of Compensation and Pension Service for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, the Board finds that the evidence of record reveals manifestations consistent with a 30 percent evaluation for PTSD, but no higher, prior to September 13, 2012.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for heart disease, including atrial fibrillation, to include as due to exposure to Agent Orange, is reopened.  To this extent only, the appeal is granted.  

An initial 30 percent evaluation for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty to notify the veteran and the accredited representative of any information and evidence necessary to substantiate his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Furthermore, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim, although the ultimate responsibility for furnishing evidence rests with the Veteran.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c).  

A.  S/C heart disease, including atrial fibrillation.

Having determined that the Veteran's claim of entitlement to service connection for heart disease, to include as due to exposure to agent orange, is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to the underlying service connection issue, pursuant to 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014).  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

A review of the claims folder indicates there are conflicting medical opinions concerning whether the Veteran's atrial fibrillation was caused by military service, including any exposure to Agent Orange.  Of record is a statement from Dr. Jay Franklin, dated in April 2006, wherein he stated that the Veteran suffers from paroxysrmal atrial fibrillation but he is not aware that such a condition is associated with exposure to Agent Orange or dioxin.  However, the record also contains a statement from Dr. Michael Johnston, also dated in April 2006, indicating that the Veteran had been previously diagnosed with atrial fibrillation, and that there is a possibility that the above mentioned condition was precipitated by the Veteran's previous Agent Orange exposure.  Dr. Johnston also stated, however, there was not enough information to definitively come to that conclusion.  

The Veteran was afforded a VA examination in February 2011 in conjunction with his claim.  At that time, he was diagnosed with atrial fibrillation presently in normal sinus rhythm and asymptomatic.  Significantly, however, the examiner did not provide an opinion as to the etiology of the Veteran's heart disease, to include whether the diagnosed heart disease was caused or aggravated by active service.  

Indeed, during the April 2015 personal hearing, the Veteran maintained that his heart disease developed as a result of his exposure to Agent Orange in Vietnam.  In addition, the Veteran testified that his private doctors have diagnosed him with atherosclerosis and ischemic heart disease.  

The Board notes that once VA undertakes the effort to provide an examination in a service connection claim, as it did in this case, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, a medical examiner must support his or her conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Therefore, because the February 2011 VA examiner did not provide an opinion as to the etiology of the Veteran's heart disability, including whether the heart disability was caused or aggravated by active service, the Board finds that a remand is necessary in order to obtain an adequate medical opinion.  

B.  S/C for removal of the kidney.

The Veteran claims service connection for removal of his kidney due to cancer, as directly related to active service.  Specifically, the Veteran maintains that he developed renal cancer as a result of his exposure to Agent Orange in Vietnam.  Initially, the Board observes the Veteran's military personnel records indicate that he served in Vietnam from June 1969 to December 1969.  And, in January 2011, exposure to herbicides was conceded.  See 38 C.F.R. § 3.307(a) (6) (2014).  

Post service treatment records show that the Veteran was diagnosed with a right renal mass in August 2007; he subsequently received follow up evaluation and treatment for the right renal mass.  In September 2007, the Veteran underwent a right radical nephrectomy.  

The specific type of cancer at issue is not among those listed in 38 C.F.R. § 3.309(e) and, as such, service connection may not be granted on a presumptive basis. However, at his hearing, the Veteran submitted an article from U. S. News, dated in May 2011, which suggest that studies have determined that there may be a link between exposure to Agent Orange and kidney cancer.  This new evidence suggests a potential link between the Veteran's kidney cancer and his active service and, therefore, triggers VA's duty to provide him a VA examination to obtain an etiological opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

C.  Higher rating for PTSD on and after September 13, 2012.

The Veteran seeks a rating in excess of 50 percent for his service-connected PTSD beginning September 13, 2012.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The evidence currently on record is insufficient for the purpose of ascertaining the current severity of the Veteran's PTSD.  

At his personal hearing in April 2015, the Veteran indicated that his PTSD has worsened since his last examination.  The Veteran stated that he was having problems getting employed.  The Veteran related that he was currently taking medication and attending therapy to address his PTSD symptoms.  The Veteran related that he has problems communicating and getting along with his coworkers.  The Veteran testified that he had problems with anger outbursts and that his symptoms have prevented him from obtaining employment.  

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  Thus, in light of the fact that the most recent VA examination was conducted in September 2012, more than 3 years ago, and the Veteran has claimed that his PTSD has worsened since his last examination, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his PTSD.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

D.  TDIU.

As the claim for a TDIU is dependent upon the degree of functional impairment owing to service-connected disabilities, especially in terms of their consequent effect on the Veteran's employability, the TDIU claim cannot be resolved until there is a determination of exactly what disabilities are service-connected and appropriate ratings assigned.  The Board thus finds that the current claim for a TDIU is inextricably intertwined with the claims of service connection for heart disease and service connection for removal of the kidney, and the claim for TDIU must be deferred pending completion of all appropriate development and adjudicatory actions with respect to those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Moreover, the Veteran has not received an examination that comments on the cumulative effect of all of his service-connected disabilities on his ability to maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  Upon remand, an opinion should be obtained that evaluates the impact of all of the Veteran's service connected disabilities on his ability to obtain or maintain any gainful employment.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. for the following actions: 

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his heart disease, kidney disorder, and PTSD.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any heart disease found.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

With respect to any heart disease diagnosed (to include atrial fibrillation, ischemic heart disease, and CVA) the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability, was incurred in or was caused by the Veteran's active service, to include as due to herbicide exposure.  In rendering the requested opinion, the examiner should specifically consider the Veteran's presumed exposure to herbicide agents such as Agent Orange and reconcile any findings with the April 2006 statement from Dr. Johnston linking the Veteran's cardiac disease to Agent Orange exposure.  A detailed rationale must be provided for all opinions expressed.  

3.  The AOJ should also schedule the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his claimed Kidney cancer and residuals thereof.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's kidney cancer or residuals thereof, is etiologically related to his active service, to include herbicide exposure, which has been conceded in this case.  

In offering this opinion, the examiner must comment on the article submitted by the Veteran which indicates a possible relationship between herbicide exposure and kidney cancer.  A detailed rationale must be provided for all opinions expressed.  

4.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The claims folder, including a copy of this remand, should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed. Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association . Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  Also, the examiner should specifically opine on the impact of the Veteran's PTSD on his social and industrial activities.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A rationale for all opinions expressed must be provided.  

The examiner should also provide information concerning the functional impairment resulting from the service-connected psychiatric disability that may affect the ability to function and perform tasks in a work setting.  

5.  Afterwards, schedule the Veteran for a VA general examination to determine, in connection with TDIU, the functional impairment resulting from his non-psychiatric service-connected disabilities.  The examiner is asked to provide information as to the functional impairments caused by the Veteran's service-connected disabilities with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

6.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran in any way, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached. Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


